I stand here deeply moved at the coincidence that I should speak following my counterpart, the Foreign Minister of Botswana, given that my grandfather, Z. K. Matthews, stood here in 1966 as the first Ambassador of the newly independent Botswana.
I represent the President Cyril Ramaphosa of South Africa as I stand here today. I wish on behalf of South Africa to congratulate you, Sir, on your leadership of the General Assembly at its seventy-fourth session. We are pleased to see a leader from our sister country Nigeria preside over the Assembly at its seventy-fourth session. I assure you of South Africa’s full support as you implement your priorities and responsibilities during your term in office.
We thoroughly welcome the theme that you have chosen. It is indeed timely and relevant, especially given the complex challenges facing the world today. Far too many of the world’s population remain poor, jobless and hopeless. It is imperative that we intensify efforts directed at fundamentally changing their lives.
This debate holds special significance for South Africa as it coincides with the twenty-fifth anniversary of South Africa’s freedom and democracy. Our anniversary is due in large measure to the solidarity we enjoyed from most States Members of the United Nations, and it is because of this history that South Africa is also vested in the ideal of a robust and coherent United Nations as it is this Organization that has the ability to ensure that all who yearn for freedom achieve it. We know from our experience and history that it will only be through the determined efforts of the United Nations family that freedom for the people of Palestine can be achieved and only through the United Nations family that the Sahrawi people can enjoy freedom.
As early as 1946, shortly after the creation of the United Nations, the issue of apartheid South Africa’s discriminatory policies was included as an item on the agenda of the first session of the General Assembly. It was therefore with no great surprise that a democratic South Africa eagerly pursued its new international role and enthusiastically took up its responsibilities as an active Member of the United Nations.
We have sought to participate in all aspects of the United Nations, including by serving in its principal organs. The principles that motivate our action derive from a firm belief in multilateralism, especially a global governance system that is fair, equitable and representative; the promotion of peace and security through global disarmament, the peaceful settlement of disputes and the promotion of good governance; the promotion of human rights; and the fight against poverty through the promotion of sustainable development. We strongly believe that a purposive system of multilateralism is necessary to deal with the global challenges we confront us. We are all interdependent in an ever more globalized world, and we can ill afford the pursuit of narrow self-interests.
Today, South Africa is able to partner with the United Nations in addressing the injustice and imbalances that are a legacy of our past. As Government and civil society in South Africa, we respect and act on the decisions of the United Nations. This includes actions in response to the Sustainable Development Goals (SDGs), which articulate a transformative global development agenda. South Africa’s National Development Plan 2030 is the policy we have adopted to execute our commitment to achieving the SDGs. Our Plan complements our efforts to support peace, development and security on our continent and the aspirations contained in Agenda 2063 of the African Union (AU).
We believe that, in order to achieve these goals, all Member States should establish partnerships, primarily with the private sector and civil society organizations, to ensure a joint commitment aimed at realizing a world free of poverty and underdevelopment.
One of the greatest obstacles to building a world free of poverty and inequality is intolerance. This includes intolerance of other nations and intolerance of our fellow human beings, as well as inadequate care for the natural environment that sustains us all. Intolerance is exhibited most gruesomely by the evidence of gender-based violence and the exclusion of women from many sectors in society. Our country, South Africa, is taking urgent steps to address the scars of gender-based violence. All of us need to act urgently to ensure that we all enjoy full access to our human rights and that all our citizens, in particular, women, enjoy bodily security. We also face an existential threat due to our intolerance and the disrespect and veritable violence we inflict on the planet on which we all depend.
The Organization, however, is a manifestation of the rejection of intolerance. It was created in the aftermath of a devastating world war as a global forum where nations of the world can address differences and work together for the common good of all people. Our annual gathering here in the Assembly Hall should provide us an opportunity to recommit to these important values.
I firmly believe that we are all here because we are committed to the ideal of multilateral solutions to the world’s problems, which draws on strength through diversity — diversity of perspective born from differences in upbringing and culture. By being here, therefore, we recognize that we need each other and that we need to work together. We must therefore use this opportunity to rally against intolerance of any kind so that nations can live in peace and respect each other irrespective of nationality, religion, ethnic or social origin, gender or any other status. It is through our differences that we should find strength and not division.
Unfortunately, our country, South Africa, has not been immune from evidence of intolerance and division in some parts of our nation. The incidents of violence and looting that erupted in parts of Gauteng and KwaZulu-Natal provinces were regrettable and shameful for a nation with such a proud history of struggle and international solidarity and support. The Government of South Africa strongly condemned these tragic actions and is working hard to ensure we address the security lapses and intolerance that led to the violence. We are working tirelessly to tackle crime and lawlessness and to ensure that the arrested criminals face the full might of the law.
We are also committed to addressing the inadequacy of our immigration administration in order to curb illegal migration and to make sure that everyone who comes to South Africa is documented and safe. We plan to work with all countries of the continent to ensure that we implement our development strategies and use them to create greater economic opportunities for all our people so as to diminish feelings of resentment and antipathy. Working with civil society, we will build bridges allowing all who live in South Africa to reach out to each other in order to build bonds of friendship and pan-Africanism.
I am pleased that I can honestly confirm to this important global body that South Africa has an unwavering commitment to our continent, Africa. We have made dedicated efforts to contribute positively in support of peace and development on our continent, and we will continue those efforts even as we work to address the inadequacies I have referred to.
Our country, South Africa, has enjoyed democracy for 25 years, and in that time the leaders and the people of South Africa have consistently acknowledged the immeasurable contribution that the people of Africa rendered in support of the struggle against apartheid. Our neighbouring States in particular, and the rest of the countries of Africa made great sacrifices in support of the liberation movements and the oppressed citizens of South Africa.
We wish to reiterate that South Africa does not condone any form of racism, racial discrimination, xenophobia or related intolerance. In fact, South Africa has embraced millions of migrants and refugees from all over the continent of Africa, and the majority of our people have warmly embraced their brothers and sisters from the continent. We are determined to ensure that it becomes a national embrace and is not a limited to some communities.
It is an honour for us to address the General Assembly in the first year of the Nelson Mandela Decade of Peace, which the Assembly last year agreed would run from 2019 to 2028. The Decade calls on us to intensify our efforts to pursue international peace and security, development and human rights. South Africa therefore commits to use the Nelson Mandela Decade of Peace to promote the strengthening of multilateralism and diplomacy as effective tools for addressing the challenges facing the world today.
We cannot decisively deal with the threats of poverty unless we transform the current structure of the global economy, which continues to perpetuate divisions between the global North and global South. While a few enjoy the benefits of globalization, the majority of the people of the world have not reaped those benefits. It is necessary for us all to work together and spare no effort in addressing the challenges brought by the impact of globalization and the untransformed structure of global economy.
The issues of global peace and security continue to be one of our foremost priorities within the United Nations family. In that regard, we welcome the United Nations efforts to address the plethora of challenges to peace and security that serve as a major obstacle to our efforts of the development of the continent.
We are currently serving as a member of the Security Council. The theme for our term is “Continuing the legacy: working for a just and peaceful world”. That is the embodiment of the legacy of Nelson Mandela and furthers the objective of silencing the guns on the African continent by 2020. We are using our tenure to promote the maintenance of international peace and security and advocate for the peaceful settlement of disputes and inclusive dialogue. We continue to encourage closer cooperation between the Security Council and other regional and subregional organizations, particularly our African Union.
We further emphasize the role of women in the resolution of conflict. We argue for a gender perspective to be mainstreamed into all Security Council resolutions, in line with Security Council resolution 1325 (2000), on women and peace and security, which was adopted at the initiative of our neighbour Namibia. Despite the commitments in the resolution, women remain excluded from peace processes, including in the drafting of peace agreements, and their involvement in United Nations peacekeeping is limited. We need to ensure that women are fully part of peacebuilding processes and form a part of the institutions that are established once conflict has been eradicated. In October, we will preside over the Security Council’s debate on that subject. The emphasis of the debate should be to ensure the implementation of the commitments that we have made to fully implementing the women and peace and security agenda.
As we have consistently stated, South Africa is supportive of this global institution and a rules-based multilateral system, but we believe that the United Nations remains hamstrung by the fact that it continues to have structures that are undemocratic and anachronistic. We remain gravely concerned that 74 years after the founding of the United Nations, key decisions on peace and security are the de facto domain of only five countries. Twenty years of discussions on reform of the Security Council have yielded no movement towards a more representative and inclusive body.
We believe that the time has come for the broader membership to heed the overwhelming call for Africa to obtain at least two permanent seats, with all the prerogatives of permanent membership, as well as five non-permanent seats, as embodied in the Common African Position, adopted in the Ezulwini Consensus. In that regard, we must see an invigoration of the negotiations on reform at the intergovernmental negotiations, including by ensuring that we move to text-based negotiations.
Our continent Africa has reached an important milestone with the adoption and launch of the African Continental Free Trade Area agreement. The agreement entered into force on 30 May, and we are confident that it will unleash Africa’s economic potential and consolidate its position as a new frontier of economic growth and development. It is a flagship imitative of the AU Agenda 2063, and the trade opportunities it creates must be taken up by all member States and our partners. We are ready to engage in active deliberations on that bold step.
We wish to stress that Africa’s development cannot be addressed without responding to illicit financial flows. We believe that those debilitate our efforts to generate sufficient domestic resources to support our development. We propose that we work together as the international community to establish an intergovernmental framework that would have a universal political mandate, which would serve as a basis to address those illicit flows, including speeding up the return of assets.
The international community stands at a unique crossroads where the shifting international order has the ability to shape international peace and security for decades to come. It is therefore a great disappointment that we witnessed the demise of the Intermediate-Range Nuclear Forces Treaty in August. Furthermore, in the prevailing international climate, successes in the field of disarmament, particularly nuclear disarmament, are few and far between. The threats posed by those weapons are too great for the international community to ignore. We believe that only the complete, transparent, verifiable and irreversible dismantlement of such weapons and their means of delivery can prevent their use in an escalating conflict.
We feel ashamed by the fact that for over 70 years, the people of Palestine have lived under occupation. In the past year, that occupation has worsened, with continued illegal settlement activity and further insecurity for the peoples of Palestine and Israel. As the international community, we must continue to urge for a negotiated settlement to that long-standing conflict.
The United Nations must remain seized by the issue of Western Sahara, for the benefit of its people and Africa’s aspirations to a truly free Africa, with no country under colonial and imperial control.
We also reiterate our steadfast solidarity with the Government and people of Cuba, while condemning the continuation of unilateral sanctions against Cuba and Zimbabwe.
I wish to conclude by affirming that South Africa stands ready to work with all Member States to promote the United Nations and its objectives of promoting international peace and security, development and human rights enjoyed by all, so that finally we can reach a point when all our people enjoy freedom, development and democracy.